IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 824
                                         :
APPOINTMENT TO JUDICIAL                  : SUPREME COURT RULES DOCKET
CONDUCT BOARD                            :




                                      ORDER


PER CURIAM


         AND NOW, this 15th day of January, 2020, the Honorable William C. Wenner,

Dauphin County, is hereby appointed as a member of the Judicial Conduct Board for a

term of four years, commencing March 14, 2020.